DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 has been considered by the examiner.

Response to Amendment
The Examiner acknowledges the amended claims filed on July 26, 2021.  Claims 1, 15 and 16 have been amended.  Claim 2 has been canceled.

Allowable Subject Matter
Claims 1, 3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15 and 16, the main reason for allowance is because in the prior art of record, Yumiki (US 2009/0128640 A1) discloses an image capturing apparatus (Fig. 1) comprising: an image sensor (4) that outputs an image signal obtained by image capturing of a photographic subject by an imaging device through an image capturing optical system (¶ 0032, 0035, 0041 and 0043); a display (55) that displays a captured image based on the image signal (¶ 0032, 0038 and 0048); and a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
July 30, 2021